DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 13, line 2, what is mean by “a common denominator for resource?”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

Claims 1, 2, 5, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US 2017/0034055, “Ravindran”) in view of Trossen et al. (US 2017/0237660, “Trossen”).
Regarding claim 1, Ravindran discloses a device for providing an edge termination point (ETP) in a network (See 120a-d fig.1 and 220 fig.2, ICN-Attachment Point), the device comprising: 
- a memory; and a processor, the processor being configured to (See 205 & 225 fig.2 and ¶.26, a processor and storage device):
- receive an incoming internet protocol (IP) transaction (See 110a & 120a fig.1, receiving an IP data/packet from UE-1 for forwarding the IP packet over IP Network 130; Examiner’s Note: the secondary prior art by Trossen explicitly discloses the limitations ‘incoming IP packet’); 
- terminate the received incoming IP transaction at the ETP (See 120a fig.1, 220 fig.2 and ¶.26, ICN forwarder located at an endpoint for forwarding and controlling interest and data packets; See ¶.5, identifying, by the attachment point, a PIT entry of the PIT, the PIT entry including the name of the data requested by the UE in the interest packet; and generating, by the attachment point, an index mapping the UE to the PIT entry based on the ID of the UE; Examiner’s Note: the original packet from UE is terminated by index mapping procedure at ICN-attachment point); 
- map the terminated incoming IP transaction onto an ETP-to-ETP communication (See ¶.5, identifying, by the attachment point, a PIT entry of the PIT, the PIT entry including the name of the data requested by the UE in the interest packet; 
- control the ETP-to-ETP communication based on a resource management regime that comprises an ETP flow control (See 120a & 120b fig.1, traffic flow management using the mapping method implemented within IP Network with ICN Service Routers located at the endpoints and/or edges is considered as a resource management area/regime; See ¶.27, the method of traffic flow control by ICN forwarder); and 
- map the ETP-to-ETP communication onto one or more outgoing IP transactions at the ETP (See 124 & 115 fig.1 and ¶.36, outgoing packet from egress ICN 120b to Access Point at the destination side 115b by using PIT mapping table 245).
Ravindran discloses the method of receiving an IP data/packet from UE-1 for forwarding the IP packet over IP Network (See 110a & 120a fig.1), but does not explicitly disclose if it is IP packet. However, Trossen discloses the method of incoming IP packet from IP-based WTRUs (See 301 fig.3 and 402 fig.4, ¶.19, and ¶.73, IP packets received via an ICN network may be encapsulated in ICN packets and forwarded to an IP-based device. In an embodiment, IP packets originating from an IP-based device may be forwarded and received via an ICN network towards another IP network. In an embodiment, IP packets received by an ICN network may be forwarded towards an IP-based device via the ICN network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “incoming IP packet from IP-based WTRUs” as taught by Trossen into the system of Ravindran, so that it provides a way of a broad range of Internet service with IP-based applications (Trossen, See ¶.18).



Regarding claim 5, Ravindran and Trossen disclose “the incoming and outgoing IP transactions comprise at least one of an IP packet transfer, a TCP session, a hyper transfer protocol (HTTP) session, a stream control transmission protocol (SCTP) session, a user datagram protocol (UDP) packet transfer, or an IP datagram packet transfer (Ravindran, See fig.1 and ¶.1, IP transaction in IP network; Trossen, See ¶.31, TCP/IP, UDP; See ¶.72, IP, TCP, RTP or HTTP).”

Regarding claim 11, it is a method claim corresponding to the device claim and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 12 and 15, they are claims corresponding to claims 2 & 5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 3, 4, 6-10, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran in view of Trossen and further in view of Shribman et al. (US 2021/0211518, “Shribman”).
Regarding claim 3, Ravindran and Trossen do not explicitly disclose what Shribman discloses “perform an ad-hoc ETP flow control for two or more ETP-to-ETP transactions by determining a common denominator for resources associated with the two or more ETP-to-ETP transactions when the one or more incoming IP transactions Shribman, See ¶.147, An ad hoc network offers peer-to-peer layout and is commonly used in situations such as a quick data exchange or a multiplayer LAN game, because the setup is easy and an access point is not required; See ¶.133, The signal is generally a data packet, and the RTT is also known as the ping time, and an internet user can determine the RTT by using the ping command. Network links with both a high bandwidth and a high RTT can have a very large amount of data (the bandwidth-delay product) "in flight" at any given time. Such "long fat pipes" require a special protocol design. One example is the TCP window scale option. The RTT was originally estimated in TCP by : RTT=(.alpha. Old RTT)+((1-.alpha.) New_ Round_Trip_Sample), where a is a constant weighting factor (0.ltoreq..alpha.<1). Choosing a value a close to 1 makes the weighted average immune to changes that last a short time (e.g., a single segment that encounters long delay)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “perform an ad-hoc ETP flow control for two or more ETP-to-ETP transactions by determining a common denominator for resources associated with the two or more ETP-to-ETP transactions when the one or more incoming IP transactions are mapped onto two or more ETP-to-ETP transactions” as taught by Leguay into the system of Ravindran and Trossen, so that it provides a way of having the length of time it takes for a signal to be transmitted and received (Shribman, See ¶.133).

Regarding claim 4, Ravindran and Trossen do not explicitly disclose what Shribman discloses “determine the common denominator for resources associated with two or more incoming IP transactions comprises determining at least one of a maximum round-trip time (RTT) timer or a credit value (See ¶.133-135, maximum RTT).” 

Regarding claim 6, Ravindran and Trossen do not explicitly disclose what Shribman discloses “the ETP-to-ETP communication is a Layer 2 communication (See ¶.17, packet switched link layer network; See ¶.130, operation on the Link Layer level switches, i.e. layer 2; See ¶.103, a data link layer).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the ETP-to-ETP communication is a Layer 2 communication” as taught by Shribman into the system of Ravindran and Trossen, so that it provides a way of encapsulating and/or tagging IP packet for use in a packet switched link layer network (Shribman, See ¶.17).

Regarding claim 7, Ravindran and Trossen do not explicitly disclose what Shribman discloses “the ETP-to-ETP communication indicates a relationship between two or more ETPs that can be used for another transfer without further configuration (Shribman, See ¶.92, L2TP layer 2 tunneling protocol over IPsec; See ¶.103, site-to-site dedicated VPN being operated as a data link layer). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 6.

Regarding claim 8, Ravindran and Trossen do not explicitly disclose what Shribman discloses “the ETP-to-ETP communication comprises one or more ETP transactions, and an ETP transaction comprises an error control information that comprises at least one of a sequence number, an outstanding packet, segment information, or reassembly information (Shribman, See ¶.5, ordered and error-checked delivery of a stream; See ¶.108, CRC is an error-detecting code; TCP receiver has 

Regarding claim 9, Ravindran and Trossen do not explicitly disclose what Shribman discloses “the ETP flow control comprises one or more flow control parameters (See ¶.133, The RTT was originally estimated in TCP by : RTT=(.alpha. Old RTT)+((1-.alpha.) New_ Round_Trip_Sample), where a is a constant weighting factor (0.ltoreq..alpha.<1). Choosing a value a close to 1 makes the weighted average immune to changes that last a short time (e.g., a single segment that encounters long delay)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claim 10, Ravindran and Trossen do not explicitly disclose what Shribman discloses “the one or more flow control parameters comprise at least one of a credit, a timer for round trip dependent mechanism, or error rate information (See ¶.131, bit rates is quantified using the bits per second; See ¶.139, compute bit error rate BER statistics; See ¶.132, Round-Trip delay Time (RTT)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claims 13, 14, and 16-20, they are claims corresponding to claims 3, 4, & 6-10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411